DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/22 has been considered by the examiner.


Allowable Subject Matter
Claims 1-3, 5-8, 25-27 and 29-32 are allowed.

The following are details of the closest prior arts of record found:
Albasheir et al. (US Patent Publication 2019/0075431) discloses a system wherein systems, devices, and techniques can be implemented in fifth generation 5G mobile networks to provide intelligent selection of a user plane function UPF based on utilization levels, capability information, and/or locality information wherein one or more UPFs can provide indications of a utilization level of the UPF to a network resource function NRF, which can manage a database of the various utilizations levels of various UPFs and based on a current, historical, or expected utilization of one or more UPFs, and based on the services requested and various locations of the services in a network, the NRF can select and provide, in part, a UPF to the UE, so that the UPF can carry user traffic associated with the UE wherein the UPF can provide utilization information, capability information, location information, etc. to the NRF so that the NRF can provide UPFs and/or UPF identifiers, the information discussed above, etc. to the SMF in an intelligent manner and discloses a request for a user plane and a response including a user plane identifier wherein a session management function SMF can transmit a UPF query to the network resource function NRF and the UPF query can include information associated with but not limited to a type of communication to be established, an indication of location of the initiating UE, a request for services to be provided by the UPF and the like and in response to receiving the UPF query, the NRF can transmit a UPF response to the SMF and the UPF response can include a UPF identifier such as an IP address, network address or other identifier to uniquely identify the UPF to provide traffic for a communication.
Hwang et al. (US Patent Publication 2011/0013597) discloses a system wherein work is ongoing to define single radio voice call continuity SR-VCC procedure in a further release of standards and SR-VCC enables the UE to perform an inter-domain handover from PS domain to CS domain and vice versa and discloses  MME provided SR-VCC indication and UE capabilities, the eUTRAN can now determine whether or not to send the SR-VCC specific neighboring cell list to the UE and discloses when the chosen target cell does not support VOIP, the eUTRAN indicates to the MME that the handover request shall be forwarded to an SR-VCC entity to become an SR-VCC handover and discloses the MSC server prepares for handover to the circuit switched domain for voice components of the session and initiates continuity for the IMS services in cooperation with the 3GPP IMS.
Varvello et al. (US Patent Publication 2015/0006571) discloses a system wherein a determination is made whether the location identifier of the node matches a location identifier of a target resolver node and it should be appreciated that a match of the location identifiers does not need to be exact and only requires an estimation that the location of the node performing the method is the closest of the selected nodes within the network to the location identifier of the target resolver node and discloses resolver nodes are configured to provide the address of the nodes providing the requested content. 

The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-3, 5-8, 25-27 and 29-32 are found to be allowable because the closest prior art found of Albasheir et al. (US Patent Publication 2019/0075431) and Hwang et al. (US Patent Publication 2011/0013597) and Varvello et al. (US Patent Publication 2015/0006571) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “obtaining, from a plurality of second NF service providers that are SRVCCFs, respective information regarding specific functionality for a specific area supported by each respective SRVCCF to enable the transfer of the voice session from the 5G communications network to a legacy 2G or 3G communications network, and information regarding an address of each of the SRVCCFs; receiving, from a NF service consumer, which is an Access and Mobility Management Function (AMF) located in the 5G core network, a request for an address of one or more SRVCCF supporting a specific functionality for a desired network area, wherein the request comprises a network area information to transfer the voice session from the 5G communications network to the legacy 2G or 3G communications network; determining, based on the received network area information from the AMF, address of the one or more SRVCCF, from the plurality of SRVCCFs, supporting the specific functionality for the network area indicated in the received request, wherein the determining the address of the one or more SRVCCF supporting the specific functionality for the desired network area includes finding one or more SRVCCF which partially match the network area information, a Public Land Mobile Network (PLMN) received from the AMF, or both the one or more SRVCCEF which partially match the network area information and the PLMN received from the NF service consumer; and sending, to the AMF, the address of the one or more SRVCCF supporting the specific functionality for the network area indicated in the received request.” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 25 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645